Citation Nr: 1340106	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disorder.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to diabetes mellitus, type II, or posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for left upper extremity peripheral neuropathy associated with diabetes mellitus, type II.

4.  Entitlement to an evaluation in excess of 10 percent for right upper extremity peripheral neuropathy associated with diabetes mellitus, type II.

5.  Entitlement to an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy associated with diabetes mellitus, type II.

6.  Entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy associated with diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had almost continuous active duty service from August 1968 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, April 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and Pittsburgh, Pennsylvania.  The Board notes that in an April 1996 Board decision, service connection for a low back disability was denied.  The Board has characterized the lumbar spine claim on appeal at this time as a claim to reopen service connection in light of that 1996 Board denial.  The Veteran has timely appealed the above issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran has requested a Board hearing before a Veterans Law Judge.  The Veteran was scheduled for a hearing in Detroit in October 2013; he was notified of that hearing in a September 2013 letter.  For whatever reason, it appears that hearing was postponed.  Instead, the Veteran was scheduled for another Board hearing in Pittsburgh in November 2013 in an October 2013 letter.  In an October 2013 response, the Veteran indicated that he wished to have the hearing scheduled for Detroit and not Pittsburgh.  Accordingly, the Board is remanding this claim back to the Detroit RO in order for the Veteran to be scheduled for his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge at the Detroit, Michigan RO via videoconference, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

